Citation Nr: 1221754	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO. 04-42 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 2001. 

In April 2008, the Board of Veterans' Appeals (Board) found that new and material evidence had been received to reopen the Veteran's claim of service connection for a left knee disability. The reopened claim was remanded by the Board to the Department of Veterans Affairs (VA) Regional Office (RO) through the Appeals Management Center (AMC) in Washington, DC. 

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2008, and a transcript of the hearing is of record.

This case was returned to the Board in July 2010 and was remanded for the Veteran to undergo a VA examination. This issue was remanded again in October 2011 for further development, and now returns again before the Board.


FINDINGS OF FACT

The Veteran's left knee disorder is not etiologically related to service, nor is it secondary to any service connected disability, including the Veteran's service connected right knee disorder.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in December 2003, May 2008, July 2010, and August 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations in June 2008 and November 2011. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143  (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).


Merits of the Claim  

The Veteran argues that his current left knee disorder is a result of his service-connected right knee disability. As the preponderance of the evidence is against finding a nexus between the Veteran's left knee disorder and his service-connected right knee disorder, the Veteran's claim is denied. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253  (1999).

Under 38 C.F.R. § 3.310(a) , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448  (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) . In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d) . 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran does not contend that his left knee disorder is directly due to service, nor does any available evidence suggest such a connection. Therefore, the Board will consider the Veteran's claim for service connection for a left knee disorder as secondary to his right knee disability. 

In a January 2005 VA examination report, the Veteran did report that he felt he was putting additional pressure on his left knee due to his service connected right knee disability. Examination revealed a normal gait, and the Veteran had full range of motion of the left knee without pain.

In a June 2008 VA examination report, the Veteran noted that he first had complaints of left knee pain in 2003. Upon examination, the Veteran's left knee had a full range of motion of 0 to 140 degrees. There was no fluid, slight crepitus with flexion, and no tenderness or laxity. The Veteran was diagnosed with a chronic left knee sprain, with minimal symptoms with minimal disability and an essentially normal examination. An X-ray of the Veteran's knee taken at that time was normal. The examiner opined that the Veteran's left knee disability was not service connected; in support of that opinion, the examiner indicated that the Veteran's claims file did not document any evidence of left knee diagnosis or treatment while in service or in the time immediately thereafter. An addendum opinion to this examination, dated September 2010, indicated that the Veteran's left knee condition was not caused by or the result of his service connected right knee condition. The examiner stated that a review of the orthopedic literature revealed no peer reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint either of the ipsilateral or contralateral extremity. The examiner indicated that it was more likely that the left knee condition was related to chronic degenerative changes as a result of aging, obesity, musculoskeletal deconditioning due to physical inactivity, and a genetic predisposition to developing osteoarthritic conditions.

The Veteran also received a VA examination in November 2011. Examination showed a range of motion of 0 to 140 degrees, with some painful motion starting at 120 degrees. Repetitive motion did not diminish this range of motion. He had some tenderness to palpation of the knee. He had normal muscle strength. The left knee was stable without any finding of subluxation. X-rays taken at that time showed a small amount of mild bilateral joint effusion but no other findings. After the examination and a review of the Veteran's claims file, the examiner indicated that, in his opinion, the Veteran's claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition. In support of this opinion, the examiner indicated that he knew of no medical authority or peer reviewed medical literature which would support the contention that a left knee condition such as the Veteran had could cause patellofemoral syndrome (PFS) in the contralateral knee. The examiner indicated that it is generally accepted that PFS and chondromalacia patella are the results of a congenital tracking disorder of the kneecap, and, as such, are generally found bilaterally. The examiner further stated that a review of the Veteran's service treatment records clearly indicated no evidence of aggravation of the left knee tracking disorder while in active military service. He noted that the Veteran's gait was mildly antalgic, however, he stated that this was inadequate to cause a contralateral knee condition such as PFS. The examiner concluded by stating that it was less likely than not that the Veteran's current left knee condition was caused by, aggravated by, or the result of his right knee disorder.

The Board has considered the Veteran's lay statements and sworn testimony regarding his disability. There is no doubt that the Veteran sincerely believes that his left knee disorder is aggravated by his service-connected right knee disorder; however, there is no probative medical evidence that supports this contention. While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the issue of etiology, are more probative than his assessment of the cause of his disability. See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331  (Fed. Cir. 2006). 

The current VA and private medical evidence of record does not show a causal relationship between any currently diagnosed left knee disorder and his service-connected right knee disability, to include on the basis of aggravation, as contended by the Veteran. Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for service connection is denied.


ORDER

Service connection for a left knee disorder, secondary to a service-connected right knee disorder, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


